DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “a second target rate” while parent claim 1 recites “a second target respiration rate”. It is unclear whether applicant intends to reference the same or different second target respiration rate.

Claim 29 recites the limitation “the defined amount of time” in line 2. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests applicant amend claim 29 to depend from claim 28, which would provide the antecedent basis for the limitation “the defined amount of time”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 recites producing rhythmic entrainment cues at a target respiration rate, detecting the user’s respiration rate and determining whether the detected rate matches the target respiration rate, and gradually lowering the target respiration rate once the user’s respiration rate is determined to match the initial target rate. 
The limitations “producing an entrainment cue…at a target respiration rate”, “detecting the user’s respiration rate”, “determining whether…matches the target respiration rate”, and “gradually adjusting…lowering the target respiration rate”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and by hand. That is, no limitations in the claim elements preclude the steps from practically being performed in the mind and by hand by a practitioner. For example, “producing”, “detecting”, “determining”, and 
This judicial exception is not integrated into a practical application because the limitation “detecting the user’s respiration rate” is recited at a high level of generality and amounts to mere data gathering in conjunction with the abstract idea, which is a form of insignificant extra-solution activity. See MPEP 2106.05(f). The limitation “of encouraging relaxation in the user” is an additional element that amounts to generally linking the use of the judicial exception to a field of use. See MPEP 2106.05(h). These additional elements when considered alone and in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of encouraging relaxation in the user amounts to no more than a link to a general field of use, thus cannot provide an inventive concept. Under the 2019 Patent Eligibility 
Claims 9, 10, 11, 14, and 15 include all the limitations of claim 8, thus are directed to the same abstract idea. These claims further limit steps practically performed by hand or in the mind of the practitioner in performance of the abstract idea, thus do not provide additional elements that integrate the abstract idea into a practical application of the abstract idea or amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, 14-16, 18, 20, 21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0151663 (Shouldice et al.).
Regarding claim 1, Shouldice et al. teaches an apparatus (abstract) comprising: 
an input configured to be coupled to a biometric sensor and to receive sensor information about respiration of a user ([0231]-[0234]; biomotion signal received and analyzed to determine respiration rate, [0448] and [0453]); 
an output configured to be coupled to a transducer, the output configured to provide signals to control the transducer (speaker to play sound(s), [0241], [0451]; transducer emits audio and/or visual cues, [0451] and [0453]); and 
a processor (controller/processing elements, [0234] and [0453]) coupled to the input and the output and configured to: 
cause the transducer to provide entrainment cues having a rhythmic component at a target respiration rate (initial target at 10-14 breaths per minute, [0449]; “sound/music played to the user at the initial rate”, [0451]), 
determine a respiration rate of the user based at least in part upon the sensor information (user’s respiration rate determined via sensor data in real time, [0451], [0453], [0456]), and 

the target respiration rate being a first target respiration rate (initial target at 10-14 breaths per minute, [0449]; “sound/music played to the user at the initial rate”, [0451]), the processor further configured to gradually adjust the rhythmic component to a second target respiration rate lower than the first target respiration rate responsive to detecting that the user's respiration rate matches the first target respiration rate (target rate lowered to new target once user matches initial target, “[t]he decrease can be gradual”, [0451]; [0453]).
Regarding claim 3, Shouldice et al. teaches the processor is further configured to detect a waking criterion and to cause the transducer to provide the entrainment cues responsive to detecting the waking criterion (if user’s respiration detected increases, which is construed as a “waking criterion”, cues increase to try and “capture” the user’s breathing rate again, [0453]).
Regarding claims 6 and 7, Shouldice teaches the processor is further configured to limit either of the first target respiration rate or the second target respiration rate to a lowest target respiration rate, the lowest target respiration rate being a target respiration rate beyond which the processor will not adjust the rhythmic component to be lower; wherein the lowest target respiration rate is within a range of 5.5 respirations per minute to 6.5 respirations per minute (target rate continues to be lowered until 6 breaths per minute is reached, [0451]).
claim 8, Shouldice teaches a method of encouraging relaxation in a user (abstract; [0451]), comprising: 
producing entrainment cues having a rhythmic component at a target respiration rate ([0451]; [0453]); 
detecting the user's respiration rate ([0453]); 
determining whether the user's respiration rate meets a criterion, the criterion including a matching criterion that indicates the user's respiration rate matches the target respiration rate (user’s respiration rate determined via sensor data in real time, [0451], [0453], [0456]), and 
gradually adjusting the entrainment cues responsive to determining that the user's respiration rate meets the criterion, gradually adjusting the entrainment cues including lowering the target respiration rate (target rate lowered to new target once user matches initial target, “[t]he decrease can be gradual”, [0451] and [0453]).
Regarding claim 9, Shouldice et al. teaches the criterion is a sleep criterion and adjusting the entrainment cues comprises ceasing the entrainment cues ([0451]).
Regarding claim 11, 14, and 15, Shouldice et al. teaches the target respiration rate is within a range of five to nine respirations per minute; the method further comprising limiting the target respiration rate to a lowest target respiration rate beyond which the target respiration rate is not lowered, wherein the lowest target respiration rate is within a range of 5.5 respirations per minute to 6.5 respirations per minute (target rate continues to be lowered until 6 breaths per minute is reached, [0451]).
	Regarding claim 16, Shouldice et al. teaches an apparatus (abstract) comprising: 

a processor coupled to the sensor and having an output configured to be coupled to a loudspeaker (controller/processing elements, [0234] and [0453]; speaker to play sound(s), [0241]; transducer emits audio and/or visual cues, [0451], [0453]) and configured to: 
cause the loudspeaker to play entrainment sounds having a rhythmic component at a first target respiration rate ([0451]; [0453]), 
determine a respiration rate of the user based at least in part upon the sensor (user’s respiration rate determined via sensor data in real time, [0451], [0453]), and 
gradually adjust the rhythmic component to a second target respiration rate lower than the first target respiration rate responsive to determining that the user's respiration rate matches the first target respiration rate (target rate lowered to new target once user matches initial target, “[t]he decrease can be gradual”, [0451] and [0453]).
Regarding claim 18, Shouldice et al. teaches the processor is further configured to determine that the user's respiration rate meets a sleep criterion and to cause the loudspeaker to cease playing entrainment sounds responsive to determining that the user's respiration rate meets the sleep criterion (if user determined to be asleep, sound gradually switched off, [0451]).
Regarding claims 20 and 21, Shouldice et al. teaches the processor is further configured to limit either of the first target respiration rate or the second target respiration rate to a lowest target respiration rate, the lowest target respiration rate being a target respiration rate beyond which the processor will not adjust the rhythmic 
Regarding claim 24, Shouldice et al. teaches the processor is further configured to cause the transducer to provide entrainment cues including a rhythmic component associated with a target breath architecture, the breath architecture including an inhale/exhale ratio ([0082]; [0088]; [0431]).
Regarding claim 25, Shouldice et al. teaches the processor is further configured to play differing entrainment sounds over a number of sleep sessions, and to monitor how quickly the user falls asleep, and to determine one or more entrainment sounds that work well for causing the user to quickly fall asleep ([0435]; [0439]).
Regarding claim 26, Shouldice et al. teaches the processor is further configured to increase the target respiration rate, in response to the user being unable to match the target respiration rate within a certain period of time ([0453]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0151603 (Shouldice et al.) in view of U.S. Patent No. 5,167,610 (Kitado et al.).
claims 2, 10, and 19, Shouldice et al. teaches all the limitations of claims 1, 8, and 16. Shouldice et al. does not specify the variance of the respiration is determined, such that determining whether the user’s respiration rate meets the sleep criterion comprises determining that a variance of the user’s respiration rate deviates from the target respiration rate by a threshold.
However, Kitado et al. teaches an apparatus a method for encouraging relaxation in a user (abstract), comprising: providing a processor configured for producing entrainment cues having a rhythmic component at a target respiration rate to induce sleep and detecting the user’s respiration rate (col. 4, line 60-col. 5, line 21), and determining whether the user’s respiration rate meets a sleep criterion comprises determining that a variance of the user’s respiration rate deviates from the target respiration rate by a threshold (col. 5, lines 25-31; sleep determined when respiratory rate variance indicates sleep according to pattern of Figures 5 and 9.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0151603 (Shouldice et al.) in view of U.S. Patent Application Publication No. 2015/0080642 (Fox).
Regarding claim 22, Shouldice et al. teaches all the limitations of claim 1. Shouldice et al. teaches the lowest target respiration rate is based on typical historical values of respiration rates of a population during sleep (“6 br/min is calming to many subjects”, [0451]), but does not specify the lowest target respiration rate is based on a historical average of respiration rates at the time of sleep onset of the user.
However, Fox teaches an apparatus for encouraging relaxation of a user (abstract), comprising: determining a sleep threshold based on a historical average of a respiration characteristic during the user’s sleep ([0026]; [0029]; [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shouldice et al. such that the lowest target respiration rate is based on historical averages of the user’s respiration rate at sleep onset in light of the teaching of Fox, because Fox teaches employing historical averages of the user’s own respiration characteristics to define respiration thresholds at sleep onset personalizes the apparatus to better suit the user’s individual needs ([0026]; [0029]; [0037]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0151603 (Shouldice et al.).
Regarding claim 23, Shouldice et al. teaches all the limitations of claim 1. Shouldice et al. as cited teaches the apparatus includes a timer (“system then slowly decreases the targeting breathing rate…over 10 minutes”, thus processor includes a 
However, Shouldice et al. teaches an alternative embodiment wherein the processor is configured to: cause the transducer to provide entrainment cues having a rhythmic component at a first target respiration rate ([0422]), determine a respiration rate of the user, based at least in part upon sensor information ([0422]), and wherein the apparatus includes a timer, the processor is configured to adjust the rhythmic component to the second target respiration rate responsive to the user maintaining the first target respiration rate for a maximum amount of time (“[t]he maximum time the SmD App will wait for the RM20 algorithm to return a valid value is 4 minutes”, then the target rate is adjusted to a new rate, remain at that rate for 2 minutes, then reduce rate every 2 minutes until minimum rate is reached, [0423]-[0425]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Shouldice et al. to employ a timer to adjust the rhythmic component to the second target respiration rate responsive to the user maintaining the first target respiration rate for a maximum amount of time as taught by the alternative embodiment of Shouldice et al., because such a configuration ensures sufficient time to capture the user’s respiration rate at the desired rate ([0423-[0425]).
Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. Applicant contends Shouldice et al. does not anticipate the limitations of claim 1 because the art does not teach the processor is configured to gradually adjust .
Shouldice et al. states “[o]nce the sound/music is played to the user at the initial rate, consciously or subconsciously, the subject begins to match their breathing rate to the provided reference rate. The system then slowly decreases the targeting breathing rate cue to a target breathing rate of 6 breaths/min…over 10 minutes”, wherein “[t]he decrease can be gradual” ([0451]). In other words, Shouldice et al. teaches the first target respiration rate is lowered to a second target respiration rate upon determination that the user’s respiration rate meets, or “matches”, the first target rate. Absent a special definition in the original specification, the broadest reasonable interpretation of the limitation “matches” is established in light of its plain and ordinary meaning. Even when read in context of the full disclosure of Shouldice et al., the reference explicitly discloses to match their breathing rate to the provided reference rate” (emphasis added), which meets the limitation “matches” as in claim 1. Accordingly, Shouldice et al. teaches the rhythmic component is gradually adjusted from a first target respiration rate to a second, lower target respiration rate upon detecting the user’s respiration rate matches the first target rate as claimed.
Allowable Subject Matter
Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art of record teach and/or fairly suggest the apparatus of claim 27, the processor further configured to gradually adjust the first target respiration rate to the second, lower respiration rate upon both 1) a determination that the user’s respiration rate matches the first respiration rate, and 2) the user’s breath architecture matches a target breath architecture which defines a ratio of inhalation time to exhalation time, within the context of the remainder of claims 1 and 27.
No prior art of record teach and/or fairly suggest the apparatus of claim 28, the processor further configured to gradually adjust the first target respiration rate to the second, lower target respiration rate upon a determination that the user’s respiration rate has matched the first target respiration rate for a defined time duration, within the context of parent claim 1. Similarly, and in light of the rejection of claim 29 under 35 U.S.C. 112(b) noted above, no prior art of record teach and/or suggest the limitations of 
The closest prior art of record, Shouldice et al., teaches the apparatus of claim 1 (see rejection of claim 1). Shouldice et al. does not teach the processor further is configured to adjust the first target rate to the second, lower rate based on both a determination that the user’s respiration rate matches the first target rate and that the user matches a target breath architecture defined by a particular inhalation to exhalation ratio, or that the user’s respiration rate has matched the first target respiration rate for a defined amount of time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARRIE R DORNA/Primary Examiner, Art Unit 3791